TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00368-CV


Le Ann Jones, Appellant


v.


Federal National Mortgage Association, Appellee




FROM THE COUNTY COURT OF FAYETTE COUNTY

 NO. 3359, HONORABLE EDWARD F. JANECKA, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Le Ann Jones filed her notice of appeal on June 23, 2006.  On October 23,
2006, this Court received notice from the Fayette County Clerk's office that Jones had not paid or
made arrangements to pay for the clerk's record.  The clerk's record has not been filed.  On October
24, 2006, the Clerk of this Court sent notice to Jones that this appeal would be dismissed for want
of prosecution if she did not submit a status report to this Court by November 3, 2006.  To date,
Jones has not responded to this Court's notice.  Accordingly, we dismiss the appeal for want of
prosecution.  Tex. R. App. P. 37.3(b).
 
					__________________________________________
					Bob Pemberton, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   November 29, 2006